Appellant has filed a motion for rehearing in which he points out an inaccurate statement in our original opinion, where we said:
"Ritter, the husband of appellant's sister, and Bevil, his brother-in-law were charged as co-principals of the appellant in the homicide and were present when it took place."
The record shows that Ritter and Bevil were present at the time of the homicide, but does not show any legal charge against them as co-principals. We were perhaps caused to make the error by an unchallenged recital in the State's brief.
In another part of our opinion the following statement appears:
"On the day of the homicide the appellant, his sister, Mrs. Ritter, and her husband, the deceased and several young ladies of the neighborhood were together at the home of a neighbor."
Appellant was not present upon the occasion we then had in mind, and what we intended to say was:
"On the day of the homicide appellant's sister (Mrs. Ritter) her husband, the deceased and several young ladies of the neighborhood were together at the home of a neighbor." The mistake evidently occurred in misunderstanding dictation and was not detected by us. We make the correction in order that the opinion may speak the facts.
It is insisted we committed an error in holding that the State could properly introduce evidence showing that deceased and appellant had been paying attention to the same young lady as bearing upon a probable motive for the homicide because it was not shown by the testimony that appellant was apprised of deceased's attentions. This question was exhaustively considered in our original opinion but in view of the motion we have again examined the statement of facts. The situation of the parties, the relations existing between them, their living *Page 31 
in the same neighborhood, all could be considered by the jury upon the issue of appellant's knowledge. We find ourselves still unable to agree with the contention urged in the motion, and so ably presented upon the original submission.
The motion for rehearing is overruled.
Overruled.